Case 1:20-cv-24307-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  WINDY LUCIUS,

         Plaintiff,

  v.

  HILLSTONE RESTAURANT GROUP, INC.,

         Defendant.
                                                                 /

                            COMPLAINT FOR INJUNCTIVE RELIEF

         Plaintiff, WINDY LUCIUS, (“Plaintiff”), hereby sues the Defendant, HILLSTONE

  RESTAURANT GROUP, INC. (“Defendant”), a foreign for profit corporation doing business in

  Florida, for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

         1.      Plaintiff is a Florida resident, lives in Miami-Dade County, is sui juris, and qualifies

  as an individual with disabilities as defined by the ADA. Plaintiff is blind and therefore unable to

  fully engage in and enjoy the major life activity of seeing.

         2.      Plaintiff also utilizes the internet. Plaintiff is unable to read computer materials

  and/or access and comprehend internet website information without software specially designed

  for the visually impaired. Specifically, Plaintiff utilizes the JAWS Screen Reader software, which is

  one of the most popular reader Screen Reader Software ("SRS") utilized worldwide.

         3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

  is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining

  whether places of public accommodation and/or their websites are in compliance with the ADA.
Case 1:20-cv-24307-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 2 of 10




          4.      Defendant owns, leases, leases to, or operates a place of public accommodation as

  defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104. The

  place of public accommodation that the Defendant owns, operates, or leases is located in Miami-

  Dade County.

          5.      Subsequent to the effective date of the ADA, Defendant constructed, or caused to be

  constructed, a website located at https://hillstonerestaurant.com (hereinafter “website”). Defendant

  is the owner, operator, lessor and/or lessee of the website. This website supports, is an extension

  of, is in conjunction with, is complementary and supplemental to, the above-referenced public

  accommodation. This website provides information about Defendant's public accommodation,

  including information about the special sales, goods, services, accommodations, privileges, benefits

  and facilities available to patrons at physical locations. On information and belief, Defendant also

  continually and/or periodically updates and maintains the website.

          6.      Venue lies in the Southern District of Florida pursuant to 28 U.S.C. § 1391(b), and

  Local Rule 3.1, in that the original transaction or occurrence giving rise to this cause of action

  occurred in this District.

          7.      This Court has personal jurisdiction over HILLSTONE RESTAURANT GROUP,

  INC., pursuant to, inter alia, Florida’s long arm statute F.S. § 48.193, in that Defendant: (a)

  operates, conducts, engages in, and/or carries on a business or business ventures (s) in Florida

  and/or has an office or agency in Florida; (b) has committed one or more tortious acts within

  Florida; (c) was and/or is engaged in substantial and not isolated activity within Florida; and/or (d)

  has purposely availed itself of Florida’s laws, services and/or benefits and therefore should

  reasonably anticipate being hailed into one or more of the courts within the State of Florida.

          8.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given




                                                    2
Case 1:20-cv-24307-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 3 of 10




  original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

         9.      The website is an extension of Defendant's place of public accommodation. By and

  through this website, Defendant extends its public accommodation into individual persons' homes,

  portable devices and personal computers wherever located. The website is a service, facility,

  privilege, advantage, benefit and accommodation of Defendant's place of accommodation. The

  website also provides access to the goods, services, facilities, privileges, advantages or

  accommodations of the place of public accommodation. For example, the website provides a menu

  of items served in the restaurant; restaurant locations, the ability to purchase gift cards to use at

  the physical locations and the ability to make reservations for private dining. As such, the website

  has integrated with and is a nexus to the brick and mortar location. Therefore, it is governed by

  the following provisions:

                 a.      42 U.S.C. Section 12182(a) provides: “No individual shall be discriminated

  against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

  privileges, advantages, or accommodations of any place of public accommodation by any person

  who owns, leases (or leases to), or operates a place of public accommodation.”

                 b.      42 U.S.C. Section 12182(b)(1)(A)(i) provides: “It shall be discriminatory to

  subject an individual or class of individuals on the basis of a disability or disabilities of such

  individual or class, directly, or through contractual, licensing, or other arrangements, to a denial

  of the opportunity of the individual or class to participate in or benefit from the goods, services,

  facilities, privileges, advantages, or accommodations of an entity[.]”

                 c.      42 U.S.C. Section 12182(b)(1)(A)(ii) provides: “It shall be discriminatory to

  afford an individual or class of individuals, on the basis of a disability or disabilities of such




                                                    3
Case 1:20-cv-24307-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 4 of 10




  individual or class, directly, or through contractual, licensing, or other arrangements with the

  opportunity to participate in or benefit from a good, service, facility, privilege, advantage, or

  accommodation that is not equal to that afforded to other individuals[.]”

                  d.       42 U.S.C. Section 12182(b)(1)(A)(ii) provides: “It shall be discriminatory to

  provide an individual or class of individuals, on the basis of a disability or disabilities of such

  individual or class, directly, or through contractual, licensing, or other arrangements with a good,

  service, facility, privilege, advantage, or accommodation that is different or separate from that

  provided to other individuals, unless such action is necessary to provide the individual or class of

  individuals with a good, service, facility, privilege, advantage, or accommodation, or other

  opportunity that is as effective as that provided to others[.]”

                  e.       42 U.S.C. Section 12182(b)(1)(B) provides: “Goods, services, facilities,

  privileges, advantages, and accommodations shall be afforded to an individual with a disability in

  the most integrated setting appropriate to the needs of the individual.”

                  f.       42 U.S.C. Section 12182(b)(1)(C) provides: “Notwithstanding the existence

  of separate or different programs or activities provided in accordance with this section, an

  individual with a disability shall not be denied the opportunity to participate in such programs or

  activities that are not separate or different.”

                  g.       42 U.S.C. Section 12182(b)(2)(ii) describes as discrimination: “a failure to

  make reasonable modifications in policies, practices, or procedures, when such modifications are

  necessary to afford such goods, services, facilities, privileges, advantages, or accommodations to

  individuals with disabilities, unless the entity can demonstrate that making such modifications

  would fundamentally alter the nature of such goods, services, facilities, privileges, advantages, or

  accommodations[.]”




                                                     4
Case 1:20-cv-24307-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 5 of 10




                 h.      42 U.S.C. Section 12182(b)(2)(iii) describes as discrimination: “a failure to

  take such steps as may be necessary to ensure that no individual with a disability is excluded,

  denied services, segregated or otherwise treated differently than other individuals because of the

  absence of auxiliary aids and services, unless the entity can demonstrate that taking such steps

  would fundamentally alter the nature of the good, service, facility, privilege, advantage, or

  accommodation being offered or would result in an undue burden[.]”

         10.     As the owner or operator of the subject website, Defendant is required to comply

  with the ADA and the provisions cited above. This includes an obligation to create and maintain a

  website that is accessible to and usable by visually impaired persons so that they can enjoy full and

  equal access to the website and the content therein, including the ability to place orders through

  the website for pickup at a designated location.

         11.     Plaintiff attempted to access and/or utilize Defendant's website, but was unable to,

  and she continues to be unable to enjoy full and equal access to the website and/or understand the

  content therein because numerous portions of the website do not interface with and are not

  readable by SRS. More specifically, features of the website that are inaccessible to the visually

  impaired include, but are not limited to, the following: the text above the Contact Us form instructs

  users to complete "all required fields before submitting." The issue is that users do not know which

  fields are required since none of the fields are announced as required. Screen reader users cannot

  change the gift card delivery options. The "Self Deliver" and "Text" tabs do not receive focus and

  are not announced. There is no skip to content link. A note in the footer informs users with

  accessibility problems to email us. The "Email Us" link is announced but this link does not open

  an email window or take users to the Contact form. Instead, it takes users to the Accessibility page.

  The Contact Us form has an accessibility dropdown that allows users to alert the company of




                                                     5
Case 1:20-cv-24307-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 6 of 10




  accessibility issues. The barrier is that screen reader users are not notified when an error is present.

  If the Subject and Message fields are blank, those fields show a red outline to indicate an error,

  but no announcement is made to screen reader users. Instead, users hear the Subject line field

  announced again but there is no mention of an error or an error suggestion so users cannot alert

  the company of accessibility issues through the provided form. When creating a reservation, a user

  must create an account or sign in. Screen reader users who create an account will not hear the

  password requirements that are shown to sighted users. A new section is revealed when a user

  navigates to the Password field. The new section shows the criteria for creating a password, but

  this section is not announced, and it disappears as soon as a user leaves this field which prevents

  screen reader users from hearing any of the password requirements content.

          12.     Plaintiff continues to attempt to utilize the website and/or plans to continue to

  attempt to utilize the website in the near future. In the alternative, Plaintiff intends to monitor the

  website in the near future, as a tester, to ascertain whether it has been updated to interact properly

  with screen reader software.

          13.     As more specifically set forth above, Defendant has violated the above cited

  provisions of the ADA by failing to interface its website with software utilized by visually

  impaired individuals. Thus, Defendant has violated the following provisions either directly or

  through contractual, licensing or other arrangements with respect to Plaintiff on the basis of her

  disability:

                  a.      by depriving her of the full and equal enjoyment of the goods, services,

  facilities, privileges, advantages, or accommodations of its place of public accommodation (42

  U.S.C. § 12182(a));

                  b.      in the denial of the opportunity to participate in or benefit from the goods,




                                                     6
Case 1:20-cv-24307-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 7 of 10




  services, facilities, privileges, advantages, or accommodations (42 U.S.C. § 12182(b)(1)(A)(i));

                 c.      in affording her the opportunity to participate in or benefit from a good,

  service, facility, privilege, advantage, or accommodation that is not equal to that afforded to other

  individuals (42 U.S.C. § 12182(b)(1)(A)(ii));

                 d.      by providing her a good, service, facility, privilege, advantage, or

  accommodation that is different or separate from that provided to other individuals, unless such

  action is necessary to provide the individual or class of individuals with a good, service, facility,

  privilege, advantage, or accommodation, or other opportunity that is as effective as that provided

  to others (42 U.S.C. § 12182(b)(1)(A)(iii));

                 e.      by failing to afford her goods, services, facilities, privileges, advantages,

  and accommodations in the most integrated setting appropriate to the needs of the individual (42

  U.S.C. § 12182(b)(1)(B));

                 f.      notwithstanding the existence of separate or different programs or activities

  provided in accordance with this section, by denying them the opportunity to participate in such

  programs or activities that are not separate or different. (42 U.S.C. § 12182(b)(1)(C));

                 g.      by a failure to make reasonable modifications in policies, practices, or

  procedures, when such modifications are necessary to afford such goods, services, facilities,

  privileges, advantages, or accommodations to individuals with disabilities, unless the entity can

  demonstrate that making such modifications would fundamentally alter the nature of such goods,

  services, facilities, privileges, advantages, or accommodations (42 U.S.C. § 12182(b)(2)(ii)); and,

                 h.      by a failure to take such steps as may be necessary to ensure that they are not

  excluded, denied services, segregated or otherwise treated differently than other individuals

  because of the absence of auxiliary aids and services, unless the entity can demonstrate that taking




                                                    7
Case 1:20-cv-24307-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 8 of 10




  such steps would fundamentally alter the nature of the good, service, facility, privilege, advantage,

  or accommodation being offered or would result in an undue burden (42 U.S.C. § 12182(b)(2)(iii)).

         14.        Plaintiff has certain dietary restrictions. She would like to be a customer at

  Defendant’s brick and mortar location for takeout and when it opens for dine-in service. But,

  before she goes to the restaurant, she would like to determine what is available for her dining

  selections that would meet her dietary restrictions. In that regard, Plaintiff continues to attempt to

  utilize the website and/or plans to continue to attempt to utilize the website on a monthly basis to

  order food and make online reservations for in store dining.

         15.        Plaintiff is continuously aware of the violations at Defendant's website and is aware

  that it would be a futile gesture to attempt to utilize the website as long as those violations exist

  unless she is willing to suffer additional discrimination.

         16.        Plaintiff has suffered, and continues to suffer, frustration and humiliation as the result

  of the discriminatory conditions present at Defendant's website. By continuing to operate its

  website with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation and

  segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

  privileges and/or accommodations available to the general public. By encountering the

  discriminatory conditions at Defendant's website, and knowing that it would be a futile gesture to

  attempt to utilize the website unless she is willing to endure additional discrimination, Plaintiff is

  deprived of the meaningful choice of freely visiting and utilizing the same accommodations readily

  available to the general public and is deterred and discouraged from doing so. By maintaining a

  website with violations, Defendant deprives plaintiff the equality of opportunity offered to the

  general public.

         17.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a result




                                                        8
Case 1:20-cv-24307-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 9 of 10




  of the Defendant’s discrimination until the Defendant is compelled to comply with the

  requirements of the ADA.

            18.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

  from the Defendant’s non-compliance with the ADA with respect to this website as described

  above. Plaintiff has reasonable grounds to believe that she will continue to be subjected to

  discrimination in violation of the ADA by the Defendant. Plaintiff desires to access the website to

  avail herself of the benefits, advantages, goods and services therein, and/or to assure herself that

  this website is in compliance with the ADA so that she and others similarly situated will have full

  and equal enjoyment of the website without fear of discrimination.

            19.   The Plaintiff and all others similarly situated will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein.

            20.   Plaintiff is without adequate remedy at law and is suffering irreparable harm.

  Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

  litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

            21.   Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

  Injunctive Relief, including an order to require the Defendant to alter its website to make it readily

  accessible to and usable by Plaintiff and other persons with vision impairment.

            22.   As a result of the foregoing, Plaintiff has been obligated to retain the undersigned

  counsel for the filing and prosecution of this action. Plaintiff is entitled to have her reasonable

  attorneys' fees, costs and litigation expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

            WHEREFORE, Plaintiff respectfully requests:

            a.    The Court issue a Declaratory Judgment that determines that the Defendant's website
                  at the commencement of the subject lawsuit is in violation of Title III of the



                                                    9
Case 1:20-cv-24307-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 10 of 10




                Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;

         b.     The Court issue a Declaratory Judgment that determines that the Defendant's website
                is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181
                et seq.;

         c.     The Court issue a Declaratory Judgment that Defendant has violated the ADA by
                failing to monitor and maintain its website to ensure that it is readily accessible to
                and usable by persons with vision impairment;

         d.     That this Court issue an Order directing Defendant to alter its website to make it
                accessible to, and useable by, individuals with disabilities to the full extent required
                by Title III of the ADA;

         e.     That this Court enter an Order directing Defendant to evaluate and neutralize its
                policies and procedures towards persons with disabilities for such reasonable time
                so as to allow Defendant to undertake and complete corrective procedures;

         f.     That this Court enter an Order directing Defendant to continually update and
                maintain its website to ensure that it remains fully accessible to and usable by
                visually impaired individuals;

         g.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C. §
                12205; and,

         h.     Such other relief as the Court deems just and proper, and/or is allowable under Title
                III of the Americans with Disabilities Act.

   Dated: October 20, 2020
                                                Respectfully submitted,

                                                /s/ J. Courtney Cunningham
                                                J. Courtney Cunningham, Esq.
                                                J. COURTNEY CUNNINGHAM, PLLC
                                                FBN: 628166
                                                8950 SW 74th Court, Suite 2201
                                                Miami, FL 33156
                                                T: 305-351-2014
                                                cc@cunninghampllc.com




                                                  10
